BROWN, C.J.,
dissents.
|, The trial court concluded “that the facts within Cash Clay’s knowledge indicates that he was reasonable in leaving his home and pool and entrusting same to his live-in companion for the purposes of a *357pool party on that day.” His girlfriend could not swim and had pending drug charges. Her two 20-year-old children, one of whom was hearing impaired, were not competent as supervisors/lifeguards.
This was an impromptu pool birthday party for a five-year-old neighborhood child. The party attendees were kids from the neighborhood who just showed up at Clay’s home. Some of their parents were not contacted and did not know of the party. One parent, Michael Douglas, came over to borrow a life vest to go fishing and saw in the pool his three kids, all under 10 years old and unable to swim. Under these circumstances, it was unreasonable for Clay to not ensure that adults capable of supervision would be present.